      Case 6:18-cv-06277-DGL-MWP Document 81 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

MICHAEL ADAMS,
                                                               DECISION & ORDER
                               Plaintiff,
                                                               18-CV-6277L
               v.

ANTHONY J. ANNUCCI, et al.,

                        Defendants.
_______________________________________


               On April 6, 2018, pro se plaintiff Michael Adams (“plaintiff”) commenced this

action against the defendants pursuant to 42 U.S.C. § 1983 alleging violations of plaintiff’s

constitutional rights while he was incarcerated at Five Points Correctional Facility. (Docket

## 1, 17). Currently pending before this Court is plaintiff’s fourth motion seeking appointment

of counsel. (Docket ## 69; see also ## 12, 38, 50). Plaintiff’s previous requests for appointment

of counsel have all been denied, once as premature and twice on the merits. (Docket ## 15, 42,

53). Plaintiff’s current motion does not present any information to alter this Court’s previous

determination. Accordingly, for the reasons in the previous Decisions & Orders (Docket ## 42,

53), plaintiff’s request for the appointment of counsel (Docket # 69) is DENIED without

prejudice at this time. It is the plaintiff’s responsibility to retain an attorney or press forward

with this lawsuit pro se. 28 U.S.C. § 1654.

IT IS SO ORDERED.


                                                                   s/Marian W. Payson
                                                                 MARIAN W. PAYSON
                                                               United States Magistrate Judge
Dated: Rochester, New York
       July 23, 2020
